Citation Nr: 0418708	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty in the Army from May 1992 
to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision which denied service 
connection for PTSD.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the appellant in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.   

The appellant seeks service connection for PTSD based upon 
alleged sexual assaults which occurred during her military 
service.  She served in the Army from 1992-1993, and was 
stationed overseas in Germany during part of this time.  She 
alleges that while stationed in Germany, she was raped on 
several occasions by fellow servicemembers.  

The Board notes that the veteran has not been given a VA 
examination regarding her claim for service connection for 
PTSD.  While outpatient treatment records have included an 
assessment of PTSD, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Additionally, with respect to claims for service connection 
for PTSD based upon in-service personal assault, 38 C.F.R. § 
3.304(f)(3) (added in March 2002) provides additional 
procedural safeguards and considerations which must be 
addressed prior to an adjudication of the claim.  With such 
in mind, the Board finds that a VA PTSD examination should be 
given which addresses the existence and etiology of the 
condition, with consideration of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should also attempt to obtain any 
additional treatment records regarding psychiatric problems 
which are not already in the claims file.
Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran and 
ask her to identify all sources of VA and 
non-VA psychiatric treatment which she 
has received since her 1993 separation 
from service.  The RO should then obtain 
copies of any related medical records 
which are not already associated with the 
claims file.

2.  The RO should then ask the veteran to 
identify specific sources of evidence, 
apart from her service records, which 
might reflect behavior changes or other 
proof of the alleged personal assaults 
during active duty.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow servicemembers, or 
clergy.  The veteran should either submit 
the related documents or provide 
sufficient information for the RO to 
obtain the records. 

3.  Following completion of the above, 
the veteran should be provided with a VA 
examination relative to her claim for 
service connection for PTSD based on 
alleged personal assaults.  The claims 
folder must be provided to and reviewed 
by the examiner, along with a copy of 
38 C.F.R. § 3.304(f)(3).  The examiner 
should diagnose all psychiatric 
disorders, and specifically diagnose or 
rule out PTSD in accordance with the 
criteria of DSM-IV.  If PTSD is 
diagnosed, the examiner should identify 
the purported stressor leading to PTSD.  
The examiner should review the historical 
records for evidence of "behavior 
changes" which might reflect that the 
alleged personal assaults actually 
occurred during active duty.  In 
performing such review, the examiner must 
clearly identify the particular records 
which are felt to be indicative of 
behavior changes, and must give adequate 
rationale for why it is felt the behavior 
changes prove a personal assault actually 
occurred during active duty.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the appellant and her 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


